Appeal Appeal by self-insured employer from an award of the Workmen’s Compensation Board in favor of the claimant for 100% loss of vision in the right eye. On October 2, 1942, some foreign substance entered the eye while claimant was at work. The medical evidence, although conflicting, is sufficient to sustain the finding that the eye became infected because of this industrial accident and that claimant’s loss of vision resulted therefrom. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Hill, P. J., Heffernan, Poster, Russell and Deyo, JJ.